DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:
Regarding claim 14, the phrase of “a heating device configured to heat said contact pads to a temperature at least equal to a characteristic melting point” is not understood because the term “a temperature at least equal to a characteristic melting point” is so broad and unclear, and the “melting point” i.e. from solid to liquid, depended on the material applied to.  Please, clarify or revise the phrase.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-17, and 19-28 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Brod et al. (U.S. 2004/0089408) hereafter Brod.
As to claim 1, Brod discloses a method for producing radio-frequency identification (RFID) transponders arranged on a carrying substrate as shown in figures 1-4, comprising:
providing a first substrate (1), the first substrate (1) having at least one or more antenna elements (2) arranged sequentially thereon along a longitudinal extension of the first substrate (1), each antenna element (2) being formed by an electrically conductive pattern;
providing a second substrate (5), the second substrate (5) having one or more RFID straps, each RFID strap comprising an integrated circuit (IC-4) and at least one contact pad (6) coupled to the IC (4), and being arranged sequentially along a longitudinal extension of the second substrate (5); and
electrically connecting antenna elements (2) on the first substrate (1) to contact pads (6) on the second substrate (5) by
bringing (12) said first and second substrates (1, 5) together, thereby bringing respective said antenna elements (2) into mechanical contact with respective said contact pads (6), and
heating (15) the contact pads (6) to a temperature at least equal to a characteristic melting point (the melting point of solder material by the laser solder unit 15) of said contact pads (6), thereby electrically connecting the antenna elements (2) to respective said contact pads (6), para-0022.
As to claim 14, Brod discloses an apparatus for producing a radio-frequency identification transponder on a carrying substrate as shown in figures 1-4, comprising:
a first input station to receive a first substrate (1), the first substrate having one or more antenna elements (2) arranged sequentially thereon along a longitudinal extension of the first substrate, each antenna element (2) being formed by an electrically conductive pattern; and
a second input station arranged to receive a second substrate (5), the second substrate (5) having one or more RFID straps, each RFID strap comprising an integrated circuit (IC-4) and at least one contact pad (6) coupled to the IC, and being arranged sequentially along a longitudinal extension of the second substrate (5);
a transfer device (12) configured to bring respective antenna elements (2) on the first substrate (1) in mechanical contact with the respective contact pads (6) on the second substrate (5);
a heating device (15) configured to heat said contact pads (6) to a temperature at least equal to a characteristic melting point (the melting point of solder material by the laser solder unit 15), thereby electrically connecting respective said antenna elements (2) to said respective contact pads (6), para-0022.
As to claims 2, 15, Brod discloses said heating/heating unit (15) is provided using a contactless heating technique (laser solder unit).
As to claims 3, 16, Brod further comprising pressing/pressing device (13) the one or more antenna elements (2) and the one or more contact pads (6) against each other, during or after said heating/heating device (15).
As to claim 17, Brod discloses the pressure device (13) is applied by a nip (13) wherein the surface temperature of the nip is lower than said characteristic melting point.
As to claims 5, 19, Brod discloses at least one of the first and second substrates (1, 5) are made of at least one of: paper, board, polymer film, textile and non-woven material.
As to claims 7, 21, and 28, Brod discloses the characteristic melting point is less than 300 °C or less than 200 °C (the solder has a melting point from 90 °C to 400 °C).
As to claims 8-10, and 22-24, Brod discloses the second substrate (5) is a web, and wherein the second substrate is provided in the form of a roll of second substrate web, as shown in figure 4, the method is a roll-to-roll process, and wherein the first substrate (1) is a web, the first substrate being provided as a roll of a first substrate web, and further comprising the step of re-winding the assembled web on a third roll (i.e. element 11).
As to claim 11, 25, Brod discloses the RFID transponders arranged on a carrying substrate forms RFID labels or RFID tags, para-0022.
As to claim 12, 26, Brod discloses the first substrate (1) forms a packaging material, and wherein the RFID transponders arranged on a carrying substrate forms a packaging blank for an intelligent packaging product, para-0022.
As to claim 13, 27, Brod discloses the method/apparatus forms an integrated part of a packaging converting process.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brod in view of Ferguson et al. (U.S. 2007/0141760).
Regarding claims 4 and 18, Brod discloses all of the limitations of claimed invention except for an adhesive is arranged on at least one of the first and second substrates, the adhesive being arranged to adhere the first and second substrates together after the first and second substrates have been brought together.
Ferguson teaches an electronic device and its method comprising an adhesive (392) is arranged on at least one of the first and second substrates (388, 304), the adhesive (392) being arranged to adhere the first and second substrates (388, 304, figure 22) together after the first and second substrates have been brought together.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Ferguson employed in the RFID transponder and its method of Brod in order to provide excellent bonding structure to form the RFID transponder.

Claim 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brod in view of Pavate et al. (U.S. 20150235121).
Regarding claims 6 and 20, Brod discloses all of the limitations of claimed invention except for the one or more contact pads on the second substrate are made of an alloy comprising tin and bismuth.
Pavate teaches RFID tag as shown in figure 6A comprising the one or more contact pads (130) connected to the chip (112) and the antennas (122) on the substrate (102) are made of an alloy comprising tin and bismuth, para-0047.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Takashima employed in the RFID transponder and its method of Brod in order to provide excellent soldering characteristic of bonding the chip connected to the substrate or board.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848